Citation Nr: 0636403	
Decision Date: 11/22/06    Archive Date: 11/28/06

DOCKET NO.  04-07 636A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss, claimed as impaired hearing.

2.  Entitlement to service connection for chloracne, claimed 
as due to Agent Orange exposure.

3.  Entitlement to service connection for a fungus infection 
of the ears.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back condition.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to January 
1970.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a February 2003 rating decision of the Department 
of Veterans Affairs (VA) Detroit, Michigan Regional Office 
(RO).  The veteran perfected timely appeals of the issues to 
the Board.

A hearing was held in June 2006 before the undersigned 
Veterans Law Judge.

The issues of entitlement to service connection for 
chloracne, claimed as due to Agent Orange exposure and 
whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back condition are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The medical evidence does not show that veteran has a 
current fungus infection of the ears.

2.  Bilateral hearing loss did not have its onset during 
active service or within one year following discharge from 
active service and the medical evidence does not show that 
the currently diagnosed bilateral hearing loss is related to 
the veteran's active service.


CONCLUSION OF LAW

A fungus infection of the ears and bilateral hearing loss 
were not incurred in or aggravated by service, and bilateral 
hearing loss may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VCAA and Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  Furthermore, in compliance 
with 38 C.F.R. § 3.159(b), the notification should include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In this regard, the VCAA requires that a notice in accordance 
with 38 U.S.C. § 5103(a) must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits, even 
if the adjudication occurred prior to the enactment of the 
VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  In this case, in a December 2002 letter, prior to 
the AOJ decision in this case, the veteran was effectively 
furnished notice of what evidence was required to 
substantiate the service connection claims.  He was further 
advised as to what evidence would be necessary to 
substantiate the element or elements that were found to 
insufficient in the previous denial of the claim of service 
connection for a back disability.  He was notified of what 
constitutes both "new" and "material" evidence to reopen the 
previously denied claim.  See Kent v. Nicholson, 20 Vet. App. 
1, 10 (2006).  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.  
See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Moreover, after the VCAA-compliant notice was sent to the 
veteran, the claim was followed by readjudication.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2006).  The record contains numerous VA and private medical 
treatment records both submitted by the veteran and obtained 
by the RO on the basis of identification by the veteran.  It 
is noted that the record contains records of the Social 
Security Administration showing that the veteran has been 
awarded disability benefits for a back condition.  As no 
other medical conditions are noted in these records, they are 
no pertinent to the claims of service connection for hearing 
loss and a fungus infection of the ears and no further 
development regarding these records is necessary.  The 
veteran has also been afforded VA medical examinations.  The 
Board finds that the RO's actions comply with duty to assist 
requirements.  38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(1)(2006).

In addition, where the claims involve basic entitlement to 
service connection, as in this case, the United States Court 
of Appeals for Veterans Claims (Court) held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all of the elements of a claim for 
service connection, to specifically include notice that a 
disability rating and an effective date will assigned if 
service connection is awarded.  Dingess/Hartman, 19 Vet. App. 
473 (2006).  In March 2006, notice in compliance with 
Dingess/Hartman was issued to the veteran.  In that regard, 
as the Board concludes below that the preponderance is 
against the veteran's claims for service connection for said 
conditions, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.

II.  Service connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Where a veteran served 90 days or 
more during a period of war or after December 31, 1946, and 
sensorineural hearing loss becomes manifest to a degree of l0 
percent within 1 year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  The law also provides 
that service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


	Bilateral Hearing Loss

The service medical records do not show complaints, findings 
or a diagnosis of hearing loss during service.  On separation 
audiological evaluation in December 1969, pure tone 
thresholds, in decibels, at 500, 1000, 2000 and 4000 hertz, 
were as follows: in the right ear, 15, 15, 20, and 20 
decibels, respectively; and in the left ear, 15, 15, 15 and 
20 decibels, respectively.

A December 1980 private audiometric report contains an 
uninterpreted audiogram, which the Board may not consider as 
evidence.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) 
[the Board may not interpret graphical representations of 
audiometric data].  It is noted that the test results 
indicated mixed type hearing loss.  

A December 2002 private audiometric report contains an 
uninterpreted audiogram which the Board may not consider as 
evidence.  See Kelly v. Brown, supra.  It is noted on the 
report that the veteran reported a history of noise exposure 
during service.  It was indicated that the veteran had mild 
to moderate high frequency sensorineural hearing loss in both 
ears.  It was indicated that the result are consistent with 
noise exposure.  

On VA examination in June 2003, pure tone thresholds, in 
decibels, at 1000, 2000, 3000, and 4000 hertz, were as 
follows: in the right ear, 15, 15, 30, and 50 decibels, 
respectively; and in the left ear, 15, 15, 30 and 45 
decibels, respectively.  Speech audiometry revealed speech 
recognition ability of 96 percent bilaterally.  The examiner 
indicated that the claims file was reviewed and noted that 
the veteran reported a history in the military of being a 
combat engineer and exposed to bulldozer, artillery and jets.  
He also reported fungus growing out of his ears after 
Vietnam.  A summary of audiological evaluations  during 
service was indicated and it was noted that the veteran had 
normal hearing bilaterally at enlistment and at discharge.  
The examiner concluded that the veteran had normal hearing 
bilaterally at discharge, therefore, the most likely etiology 
of his hearing loss would be occupational and/or recreational 
noise exposure.

In June 2006, the veteran testified that he worked around 
heavy equipment during service, including diesel engines.  He 
indicated that he was exposed to loud noise from enemy 
artillery.  

Entitlement to service connection for impaired hearing is 
subject to the requirements of 38 C.F.R. § 3.385 (2006), 
which provides that for the purpose of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2,000, 3,000, or 4,000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
This regulation defines hearing loss disability for VA 
compensation purposes.  The Court in Hensley v. Brown, 5 Vet. 
App. 155, 157 explained that the threshold for normal hearing 
is from 0 to 20 decibels and that higher threshold levels 
indicate some degree of hearing loss.  The Court further 
opined that 38 C.F.R. § 3.385 operates only to establish when 
a hearing loss can be service connected.  It was also found 
that, regardless of when the criteria of 38 C.F.R. § 3.385 
are met, a determination must be made as to whether the 
hearing loss was incurred in or aggravated by service. 

After a full review of the record, including the medical 
evidence and the contentions and testimony of the veteran, 
the Board concludes that the preponderance of the evidence is 
against the claim of entitlement to service connection for 
bilateral hearing loss, claimed as impaired hearing.  The 
service medical records do not show complaints or a diagnosis 
of hearing loss during service and audiometric testing at the 
time of separation do not show the presence of hearing loss.  
The VA examiner in 2003 stated that the most likely etiology 
of the veteran's hearing loss would be occupational and/or 
recreational noise exposure and did not relate any noise 
exposure during service to the current hearing loss.  The 
examiner rendered this opinion after a full review of the 
veteran's service and post-service records.  The record also 
contains a December 2002 private audiometric report which 
noted the history of noise exposure during service.  The 
examiner indicated that the results showing bilateral 
sensorineural hearing loss were consistent with noise 
exposure.  The examiner did not indicate that any records 
were reviewed.  The credibility and weight to be attached to 
medical opinions are within the province of the Board.  The 
weight placed on a medical professional's opinion depends on 
factors such as the reasoning employed by the medical 
professional and whether or not, and the extent to which, he 
or she reviewed prior clinical records and other evidence.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  In this 
case, the opinion by the VA physician is more probative than 
the private medical opinion because it was based on a full 
review of the claims file.  Under these circumstances, 
service connection for bilateral hearing loss is denied.

Although the veteran asserts he currently has a bilateral 
hearing loss as a result of noise exposure in service, he is 
not competent to provide evidence that requires medical 
knowledge.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's 
claims, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


	Fungus Infection of the Ears

The service medical records are negative for complaints, 
findings or a diagnosis of a fungus infection of the ears 
during service.  On separation examination in December 1969, 
the clinical evaluation of the ears was normal.  

An October 1980 VA progress note shows that the veteran 
reported intermittent, recurring problem with vertigo and 
nausea since shortly after discharge from service.  He also 
indicated he had odorous drainage at the same time with 
tender exterior structures.  The assessment included 
recurrent ear infection.  A January 1986 VA outpatient report 
noted wet eczymatic ear canals.  A March 1988 VA outpatient 
treatment record noted a history of chronic dry ears and ear 
fungus related to Meniere's disease.  It was also noted that 
there was a history of dermatitis to the ear canal and pinna.  
On examination of the ear canals there was mild erythema with 
no remarkable scaling or drainage.  The assessment was 
Meniere's disease and dermatitis.  

A December 2002 private audiometric report noted that the 
veteran reported that he had ear fungus for many years that 
was cleared up by Dr. Beck a few years earlier.  

On VA examination in June 2003, the veteran reported a 
history of fungal infection of both ears in 1969.  He 
indicated that he was instructed to put some lemon juice in 
the ears and that he washed the ears with water and hydrogen 
peroxide.  The examiner noted that there was no documentation 
in the service medical records regarding the fungal infection 
of the ears.  The veteran also reported that Meniere's 
disease was diagnosed in 1980.  On examination of the ears, 
the external auricles were normal.  The external auditory 
canals were devoid of any edema, scaling or discharge.  The 
tympanic membranes were intact.  The diagnosis included 
bilateral otomycosis by history, resolved, no recurrence.  
The examiner indicated that the claims folder was reviewed 
and it was indicated that there was no evidence supporting 
the diagnosis of otomycosis in service.  

In June 2006, the veteran testified that during service he 
lived in the jungle and was exposed to unsanitary conditions, 
which he asserted caused a fungus infection of the ears.  He 
indicated that he received treatment after service for the 
fungus infection.  

Although the record includes a previous diagnosis of 
dermatitis of the ears, the most recent VA examination report 
in June 2003 does not show a current diagnosis of the claimed 
ear fungus.  It was concluded that the otomycosis shown by 
history has resolved with no recurrence.  As such, service 
connection for the claimed fungus infection of the ears is 
not warranted.  In the absence of proof of a disability, 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); see also Gilpin v. West, 155 F.3d 1353, 
1355-56 (Fed. Cir. 1998).  Although the veteran believes he 
currently has a fungus infection of the ears, which had its 
onset during service, he is not competent to provide evidence 
that requires medical knowledge.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Accordingly, the claim must be denied.


ORDER

Service connection for bilateral hearing loss and a fungus 
infection of the ears is denied.




REMAND

With regard to the claimed back disability, at the hearing in 
June 2006, the veteran submitted a copy of a June 2004 Social 
Security Administration (SSA) Decision, awarding disability 
benefits on the basis of his back disorder.  The Court in 
Masors v. Derwinski, 2 Vet. App. 181 (1992) has held that the 
duty to assist  a veteran under 38 U.S.C.A. § 5107(a) 
includes an obligation to obtain the records of a SSA 
adjudication awarding disability benefits.  When the VA is 
put on notice, through the veteran's application, of the 
existence of SSA records, the VA must seek to obtain those 
records before proceeding with the appeal.  Lind v. Principi, 
3 Vet. App. 493, 494 (1992).  The complete records of the SSA 
must be obtained and associated with the claims file.

The veteran seeks service connection for chloracne, claimed 
as due to exposure to Agent Orange.  The veteran's service 
personnel records confirm that he served in Vietnam.  At the 
hearing in June 2006, he testified that he had a pimple-like 
rash that had its onset in service while in Vietnam.  He 
indicated that the skin condition had spread and was located 
all over his body.  He testified that currently he had the 
condition behind his ears, in his hair and on his eyelids.  
He reported that he had previously received a diagnosis of 
chloracne, but did not identify when or by whom that 
diagnosis was made. 

The service medical records and post service treatment 
records do not show treatment for a skin condition, to 
include chloracne.  The veteran has not been afforded a VA 
examination to determine if he has a current skin condition 
which may be related to Agent Orange exposure.  In light of 
his testimony as to his current skin condition, he should be 
scheduled for a VA examination.  The RO should also ask the 
veteran to identify any pertinent treatment records that 
should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers that have 
treated him since service for the claimed 
chloracne, not previously identified.  
The aid of the veteran in securing these 
records, to include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.

2.  The RO should obtain copies from the 
Social Security Administration of the 
determination regarding the veteran's 
application for benefits and all 
associated  medical records.  All records 
obtained should be added to the claims 
file.  If there are no records available, 
this fact should be documented in the 
record.

3.  After the above mentioned records 
have been requested or obtained, the 
veteran should be afforded the 
appropriate VA examination to determine 
the nature and etiology of the claimed 
chloracne.  Such tests as the examiner 
deems necessary should be performed.  The 
claims folder must be made available to 
the examiner for review before the 
examination.  The examiner should 
indicate whether the veteran has a 
current skin disorder, to include 
chloracne and, if so, should state an 
opinion as to whether it is at least as 
likely as not that any skin disorder was 
caused by or had its onset during service 
or is a result of in-service exposure to 
Agent Orange.

4.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record, the RO must again readjudicate 
the veteran's claims.  If any 
determination remains adverse to the 
veteran, he and his representative should 
be furnished a SSOC and be given an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


